         Case 1:16-cv-01534-JEB Document 479 Filed 12/05/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
                                                      Case No. 1:16-cv-1534-JEB
                                                      (and Consolidated Case Nos. 16-cv-1796
                       Plaintiff,
                                                      and 17-cv-267)
       and

CHEYENNE RIVER SIOUX TRIBE,

                       Plaintiff-Intervenor,
       v.

U.S. ARMY CORPS OF ENGINEERS,

                       Defendant-Cross
                       Defendant,

       and

DAKOTA ACCESS, LLC,

                       Defendant-Intervenor-
                       Cross Claimant.




                      PLAINTIFF STANDING ROCK SIOUX TRIBE’S
                      MOTION FOR EXTENSION OF TIME TO FILE
                        ADMINISTRATIVE RECORD APPENDIX

       Plaintiff Standing Rock Sioux Tribe respectfully moves for an order extending the

deadline for filing the joint appendix required under L.R. 7(n). Under that rule, plaintiff is

directed to work with other parties to prepare a shared index of all documents cited in the

summary judgment motions within 14 days. Because there are multiple parties filing multiple

cross motions, the index of administrative record citations is voluminous. Additionally, some

documents are covered by this Court’s protective order and may need to be filed under seal.

MOTION FOR EXTENSION OF TIME TO FILE                                          Earthjustice
                                                                              810 Third Ave., Suite 610
ADMINISTRATIVE RECORD APPENDIX                                                Seattle, WA 98104
(No. 1:16-cv-1534-JEB) - 1                                                    (206) 343-7340
          Case 1:16-cv-01534-JEB Document 479 Filed 12/05/19 Page 2 of 3



       Accordingly, Plaintiff respectfully requests an extension to December 13, 2019, to file

the record appendix in this action.

       Undersigned counsel has conferred with all counsel and no party has objected to this

motion.

Dated: December 5, 2019                     Respectfully submitted,



                                            /s/ Jan E. Hasselman
                                            Jan E. Hasselman, WSBA # 29107
                                            (Admitted Pro Hac Vice)
                                            Stephanie Tsosie, WSBA # 49840
                                            (Admitted Pro Hac Vice)
                                            Patti A. Goldman, DCBA # 398565
                                            Earthjustice
                                            810 Third Avenue, Suite 610
                                            Seattle, WA 98104
                                            Telephone: (206) 343-7340
                                            jhasselman@earthjustice.org
                                            stsosie@earthjustice.org
                                            pgoldman@earthjustice.org

                                            Attorneys for Plaintiff




MOTION FOR EXTENSION OF TIME TO FILE                                       Earthjustice
                                                                           810 Third Ave., Suite 610
ADMINISTRATIVE RECORD APPENDIX                                             Seattle, WA 98104
(No. 1:16-cv-1534-JEB) - 2                                                 (206) 343-7340
         Case 1:16-cv-01534-JEB Document 479 Filed 12/05/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 5, 2019, I electronically filed the foregoing Plaintiff

Standing Rock Sioux Tribe’s Motion for Extension of Time to File Administrative Record

Appendix with the Clerk of the Court using the CM/ECF system, which will send notification of

this filing to the attorneys of record and all registered participants.



                                                /s/ Jan E. Hasselman
                                                Jan E. Hasselman




MOTION FOR EXTENSION OF TIME TO FILE                                         Earthjustice
                                                                             810 Third Ave., Suite 610
ADMINISTRATIVE RECORD APPENDIX                                               Seattle, WA 98104
(No. 1:16-cv-1534-JEB) - 3                                                   (206) 343-7340
        Case 1:16-cv-01534-JEB Document 479-1 Filed 12/05/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
                                                     Case No. 1:16-cv-1534-JEB
                                                     (and Consolidated Case Nos. 16-cv-1796
                      Plaintiff,
                                                     and 17-cv-267)
       and

CHEYENNE RIVER SIOUX TRIBE,

                      Plaintiff-Intervenor,
       v.

U.S. ARMY CORPS OF ENGINEERS,

                      Defendant-Cross
                      Defendant,

       and

DAKOTA ACCESS, LLC,

                      Defendant-Intervenor-
                      Cross Claimant.




 [PROPOSED] ORDER GRANTING PLAINTIFF STANDING ROCK SIOUX TRIBE’S
              MOTION FOR EXTENSION OF TIME TO FILE
                ADMINISTRATIVE RECORD APPENDIX

       This matter comes before the Court on Plaintiff Standing Rock Sioux Tribe’s Motion for

Extension of Time to File Administrative Record Appendix. Having reviewed the parties’

pleadings, exhibits, and the entire record of this case, it is hereby ORDERED that Plaintiff

Standing Rock Sioux Tribe’s Motion for Extension of Time to File Administrative Record




[PROPOSED] ORDER GRANTING MOTION FOR EXTENSION                              Earthjustice
OF TIME TO FILE ADMINISTRATIVE RECORD APPENDIX                              810 Third Ave., Suite 610
                                                                            Seattle, WA 98104
(No. 1:16-cv-1534-JEB) - 1                                                  (206) 343-7340
         Case 1:16-cv-01534-JEB Document 479-1 Filed 12/05/19 Page 2 of 3



Appendix is hereby GRANTED. The Administrative Record Appendix shall be due on or before

December 13, 2019.

IT IS SO ORDERED.




Dated:
                                        JAMES E. BOASBERG
                                        United States District Judge




Presented by:


/s/ Jan E. Hasselman
Jan E. Hasselman, WSBA # 29107
(Admitted Pro Hac Vice)
Stephanie Tsosie, WSBA # 49840
(Admitted Pro Hac Vice)
Patti A. Goldman, DCBA # 398565
Earthjustice
810 Third Avenue, Suite 610
Seattle, WA 98104
Telephone: (206) 343-7340
jhasselman@earthjustice.org
stsosie@earthjustice.org
pgoldman@earthjustice.org

Attorneys for Plaintiff




[PROPOSED] ORDER GRANTING MOTION FOR EXTENSION                         Earthjustice
OF TIME TO FILE ADMINISTRATIVE RECORD APPENDIX                         810 Third Ave., Suite 610
                                                                       Seattle, WA 98104
(No. 1:16-cv-1534-JEB) - 2                                             (206) 343-7340
        Case 1:16-cv-01534-JEB Document 479-1 Filed 12/05/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 5, 2019, I electronically filed the foregoing

[PROPOSED] ORDER GRANTING PLAINTIFF STANDING ROCK SIOUX TRIBE’S

MOTION FOR EXTENSION OF TIME TO FILE ADMINISTRATIVE RECORD APPENDIX

with the Clerk of the Court using the CM/ECF system, which will send notification of this filing

to the attorneys of record and all registered participants.

                                                       /s/ Jan E. Hasselman
                                                       Jan E. Hasselman




[PROPOSED] ORDER GRANTING MOTION FOR EXTENSION                                Earthjustice
OF TIME TO FILE ADMINISTRATIVE RECORD APPENDIX                                810 Third Ave., Suite 610
                                                                              Seattle, WA 98104
(No. 1:16-cv-1534-JEB) - 3                                                    (206) 343-7340
